Citation Nr: 0528029	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period from July 10, 
1998, through October 26, 1999.

2.  Entitlement to an effective date prior to October 27, 
1999, for the grants of a total disability evaluation based 
upon individual unemployability due to a service-connected 
disability (TDIU) and Dependents' Education Assistance under 
38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980, and July 1981 to January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2000 and December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

It is noted that the veteran had appealed an August 2003 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  The record contains a November 2003 Joint 
Motion to Vacate in Part and Remand for the purpose of 
providing the veteran sufficient notification of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In turn, the Board 
remanded this case in September 2004 to effectuate the Court 
Order, and upon its return for appellate review, a decision 
is rendered below.  

It is noted that the veteran had been represented by R. 
Edward Bates, Esquire.  The RO sent a January 2004 letter, 
however, informing the veteran that Mr. Bates's accreditation 
to represent claimants for benefits before VA had been 
cancelled.  The RO also provided the veteran with a list of 
Service Organizations, and a VA Form 21-22a.  To date, the 
veteran has not chosen a replacement representative.   



FINDINGS OF FACT

1.  For the period from July 10, 1998, through October 26, 
1999, the veteran's PTSD was not productive of such symptoms 
as obsessional rituals and suicidal ideation; furthermore, 
the veteran was employed during this period.

2.  Beginning on October, 27, 1999, the veteran's PTSD has 
been productive of total occupational impairment.

3.  The veteran's final date of employment was October 26, 
1999, and her claim of entitlement to TDIU was not received 
by the RO until August 15, 2000.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from July 10, 1998, through October 
26, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2005).

2.  The criteria for entitlement to an effective date prior 
to October 27, 1999, for the grants of TDIU and Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the VCAA and its 
application must be considered.  

The record contains a September 2004 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating, and a claim for an earlier 
effective date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notably, an April 2003 statement of the case 
provided detailed regulations concerning assignment of an 
earlier effective date.  The rating decision on appeal also 
demonstrated the manner in which VA reviewed the evidence of 
record in relation to these regulations, which effectively 
told the veteran of information needed to substantiate the 
claim.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed a claim of service 
connection pre-VCAA and eventually received appropriate VCAA 
notification concerning an appeal of a downstream element 
(the initial rating) as noted above.   See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Also, the veteran received appropriate notice 
concerning a downstream issue of an earlier effective date.  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the matter; 
particularly, the September 2004 RO VCAA letter told that 
veteran "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  Pelegrini, 
18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In this case, the relevant 
evidence of record concerning the discrete time period of 
July 10, 1998, through October 26, 1999, for a rating in 
excess of 50 percent for PTSD, has not been added to since 
initial evidentiary development was undertaken by the RO.  
Presently, the veteran has not indicated that there are 
outstanding and relevant records that VA should obtain.  The 
record illustrates that the RO sent letters to the Heart of 
Florida Behavior, Professional Psychological Services, 
Creative Counseling, and Peace River Center.  The RO received 
a December 1998 reply from Professional Psychological 
Services that due to unfortunate circumstances it was unable 
to locate the veteran's records.  The RO received admission 
reports from the Heart of Florida Behavior (also referred to 
as Palmview Hospital/HFBC) from 1995, and October to November 
1997.  The record contains a December 1998 letter from a 
social worker at Creative Counseling.  Peace River Center 
replied to the RO's letter, and asked that the veteran fill 
out an attached form prior to releasing records, which the RO 
apparently forwarded to the veteran.  In terms of the latter 
records request, the claims file contains a RO summation of 
evidence, which noted as of April 2000, the RO had not 
received any information from the Peace River Center.  Also, 
the record contains treatment records from the Tampa VA 
Medical Center (VAMC) from September 1998 to December 1998.  

In terms of evidence concerning the claim for earlier 
effective dates, the record appears to contain the relevant 
evidence for a retrospective assessment of dates of 
entitlement.  Importantly, the veteran has not alerted VA, as 
of the September 2004 VCAA notification letter, that there is 
any outstanding and relevant evidence concerning the claim.  

A July 2001 VA Report of Contact reflects that the veteran 
has been receiving Social Security Administration (SSA) 
benefits since May 2000.  The Board's present decision, 
however, is less than fully favorable only for the period 
prior to October 27, 1999, and the veteran has provided no 
indication that any documentation in the possession of SSA 
dates back prior to May 2000.  Accordingly, the Board finds 
that a request for SSA records under the present 
circumstances would result only in delay and would not 
produce evidence favorable to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

Based on the preceding, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  





I.  Facts

PTSD

The record contains an October 1997 Discharge Summary from 
the Palmview Hosptial.  The veteran had been admitted 
voluntarily, and upon admission explained that she had a 
diagnosis of bipolar disorder, and that she had been thinking 
about suicide.  The Final Diagnoses were Axis I Bipolar 
disorder, depressed, PTSD, and generalized anxiety disorder, 
and Axis V Global Assessment of Functioning (GAF) 45-50.  

VA treatment records, dated from July 1998 to January 1999, 
reflect that the veteran had significant stress and 
depression resulting from her job.  For example, a July 1998 
VA treatment record contains a recitation of the veteran's 
rape incident during service.  The veteran stated that she 
had attempted suicide in 1991 with an overdose of asthma 
medication, and was hospitalized for two weeks.  At that 
time, she was diagnosed as having bipolar disorder.  The 
veteran reported a history of three to four hospitalizations 
since then, and she currently took lithium, Clonopin, 
Ritalin, and Risperdal.  The veteran stated that she 
supervised a stock crew at K-mart working the night shift 
Monday through Friday.  A separate July 1998 VA treatment 
record for Medication Evaluation noted the veteran's symptoms 
of poor concentration and sleep disturbances.  The veteran 
asserted that in the past she had suffered from nightmares 
about an in-service rape, but presently most of the dreams 
had subsided.  The report contains a GAF score of 75.

The veteran filed a July 1998 VA Form 21-4138 indicating that 
she had been treated in the military for numerous conditions, 
and asked the RO to consider the matter.  

A September 14, 1998, Social Work Note from the Womens Center 
indicated that the veteran's job had reduced in stress, and 
that no suicidal or homicidal ideations were noted.  The 
veteran expressed that she felt more comfortable processing 
her past sexual trauma in a group atmosphere.  She described 
the trauma in the third person.  On September 28, the 
veteran's mood was found to be tense, sad, and tearful most 
of the session.  Her affect was congruent to mood, and there 
were no suicidal or homicidal ideations.  The veteran 
continued to endure job related stress.  

On October 27, the veteran's mood and affect were found to be 
within range and appropriate, somewhat tense at times.  The 
veteran continued to report primarily on her job-related 
stressors; she had been moved from night shift to the day 
shift, which was frustrating.  

The veteran filed a November 1998 VA Form 21-4128 that 
referred to sexual trauma as a new service-connected 
disability.  

A November 10, 1998, VA treatment found the veteran's mood to 
be sad and tearful most of the session, and affect was 
congruent to mood-there were no suicidal or homicidal 
ideations.  The veteran stated that she was not adjusting 
well to the day shift, and had tried to explain her 
limitations due to bipolar illness and difficulty with 
concentration.  On December 9, the veteran's mood was sad and 
tearful most of the session, and her affect was congruent to 
mood.  The assessor noted no suicidal or homicidal ideations.  
The veteran stated that she could not handle her work 
troubles any longer.  The assessor noted that during the 
session, the veteran appeared to be exhibiting depressive 
symptoms, and the veteran admitted to having been without her 
medications for a few months.  

On December 15, the veteran continued to report a high stress 
level generated by changes in working conditions.  A staff 
psychiatrist noted that during the session the veteran 
appeared anxious and depressed, and there was no evidence of 
psychosis or suicidal ideation.  The psychiatrist agreed that 
switching the night shift might reduce the veteran's stress.  

The record contains a December 1998 statement from the 
veteran attached to a PTSD sexual trauma questionnaire-the 
veteran described the in-service sexual trauma.  The veteran 
stated that as a result she had become an alcoholic.  

In a December 1998 statement, the veteran's private social 
worker noted that treatment had enabled the veteran to have 
"better days," but her ability to function with other 
employees remained problematic.  The social worker concluded 
that "[h]er condition is chronic so she is not expected to 
improve significantly and her ability to satisfactorily 
maintain employment is suspect."  

The veteran underwent multiple VA psychiatric examinations in 
April 2000.  During a PTSD examination, she described her 
history of in-service rape.  She denied suicidal ideation and 
did not demonstrate memory loss, ritualistic behavior, or 
panic attacks.  She confirmed increased arousal, sleep 
disturbance, irritability, difficulty concentrating, 
recurrent and intrusive recollections, intense psychological 
distress at symbolic representations and psychological 
reactivity, persistent avoidance of stimuli associated with 
trauma, diminished interest in activities, and feelings of 
detachment from others.  A GAF score of 52 was assigned.  

During her mental disorders examination, the veteran reported 
that she had not worked since October 1999, and she stated 
that she "does not want to be around people" and "does not 
want to get out of bed."  During the examination, the 
veteran became tearful at one point.  The examiner noted that 
the veteran's symptomatology was mostly not consistent with 
PTSD but was more indicative of bipolar disorder and 
borderline personality.  The examiner further indicated that 
the veteran's employment was a considerable stressor, and 
"the patient does much better when she is not working, and 
it is likely that the stressors predispose this patient to 
significant anxiety and depression and the tendency to 
decompensate, which would be consistent both with bipolar 
disorder and with a borderline personality."  The examiner 
assigned a GAF score of 55 for the past year and 65 
currently.  A separate dictation of this examination report 
contains a current GAF score of 55.

A June 2000 rating decision granted service connection for 
PTSD, and assigned a 50 percent evaluation from July 10, 
1998.

Subsequent VA treatment records, dated from May to November 
of 2000, reflect continued treatment for depression.  An 
October 2000 record contains a GAF score of 53.  In a June 
2001 statement, the veteran's former employer, an auto parts 
seller, confirmed that her final day of employment was 
October 26, 1999.  

The veteran underwent a further VA PTSD examination in August 
2001, and a December 2001 rating decision granted a 70 
percent evaluation for PTSD, effective from August 14, 2000.  
An April 2003 rating decision, however, changed that 
effective date to October 27, 1999, the first day following 
the veteran's last day of employment.  

Finally, an August 2003 Board decision granted a 100 percent 
rating for the veteran's PTSD from October 27, 1999.

Earlier Effective Date

On August 15, 2000, the RO received the veteran's application 
for increased compensation based on unemployability.  As 
noted above, in June 2001, the RO received a VA Form 21-4192 
from Discount Auto Parts that the last day the veteran had 
worked was October 16, 1999.  

A December 2001 rating decision granted TDIU effective August 
14, 2000, and an April 2003 rating decision adjusted the 
effective date to October 17, 1999.


II.  Laws and Regulations

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Earlier Effective Date

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  The date of 
outpatient or hospital examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
reports relate to an examination or treatment of a disability 
for which service connection has previously been established.  
Id. § 3.157(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  Id. § 3.151.  The 
term "claim" means a formal or informal communication in 
writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, and neuropsychiatric, will 
be considered as one disability.

Dependents' Education Assistance under 38 U.S.C.A. Chapter 35 
is granted in cases derived from a veteran who died of a 
service-connected disability; has a total disability 
permanent in nature resulting form a service-connected 
disability, or who died while a disability so evaluated was 
in existence; or was missing in action, captured in the line 
of duty by a hostile force, or forcibly detained or interned 
in the line of duty by a foreign government or power while 
serving on active duty.  38 U.S.C.A. § 3501(a)(1).




III.  Analysis

PTSD

After a careful review of the record, the veteran is not 
entitled to a rating in excess of 50 percent for the stage of 
July 10, 1998, through October 26, 1999.  It is noted that 
the record contains hospitalization records prior to the 
effective date of the grant of service connection for PTSD 
(July 10, 1998), one of which reflects a lower GAF (other 
records primarily concern the veteran's bipolar disorder).  
These records, however, are not directly probative of the 
veteran's service-connected disability for the discrete time 
period under consideration.  

The records pertaining to the current severity of the 
veteran's disability as of the date she filed a claim of 
service connection do not indicate the symptomatology 
reflected by a 70 percent rating.  For example, VA treatment 
records repeatedly found that the veteran had no suicidal or 
homicidal ideations.  Morever, the record lacks evidence of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance and hygiene.

Though the veteran continually referred to her job related 
stresses, the veteran continued to work during this discrete 
time period.  The impact that the veteran's service-connected 
PTSD had on her ability to work is appropriately 
compensated-that is, the veteran's PTSD had not manifested 
to the necessary level of severity for a 70 percent 
disability evaluation.  

Earlier Effective Date

The veteran's only service-connected disability is PTSD, 
rated as 50 percent disabling from July 10, 1998, through 
October 26, 1999, and as 100 percent disabling from October 
27, 1999.

There is no indication of a claim of entitlement to TDIU 
prior to August 15, 2000, and as the veteran was gainfully 
employed until October 27, 1999, there is no basis for an 
effective date prior to October 27, 1999, for the grant of 
entitlement to TDIU.  As indicated in the discussion of the 
veteran's increased evaluation claim, the PTSD, in and of 
itself, did not preclude substantially gainful employment 
prior to October 27, 1999.  VA treatment records contain her 
reports of stresses of working, but she did not cease working 
altogether until October 1999.  

It is noted that the record contains a November 1992 
application for compensation on which the veteran referred to 
depression, and that she was unable to seek gainful 
employment.  The veteran listed that she had last worked at 
WalMart in February 1990.  A June 1995 application for 
compensation continued to mention depression, and the veteran 
listed that she had worked as an admitting clerk for Polk 
General Hospital for 25 months.  This evidence, however, does 
not support the veteran's claim for an earlier effective date 
for the grant of TDIU because, again, the veteran appeared to 
maintain employment.  

Moreover, though the veteran's private social worker 
concluded that "[h]er condition is chronic so she is not 
expected to improve significantly and her ability to 
satisfactorily maintain employment is suspect," the veteran 
had not, at that time, ceased working.   

As there is no basis for a finding of a permanent and total 
service-connected disability prior to October 27, 1999, there 
is no basis for entitlement to Chapter 35 benefits prior to 
that date.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
October 27, 1999, for the grants of entitlement to TDIU and 
Dependents' Education Assistance under 38 U.S.C.A., Chapter 
35, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period from July 10, 1998, through October 26, 1999, 
is denied.

The claim of entitlement to an effective date prior to 
October 27, 1999, for the grants of TDIU and Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35 is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


